Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior at, Lv (US 2011/0107824) teaches the following: 
A detection device (referred to as a device for detecting analytes, see [0001]) comprising: 
a testing element (referred to as the test strip plate 25, see Fig. 1 and [0040]) and a transparent area (referred to as the cup body 7 made from a transparent material, see Fig. 1 and [0041]), wherein the testing element comprises a detection area which is configured to detect a presence of an analyte in a liquid sample (referred to as the test strips within the test strip plate, see [0026], that are used to detect analytes in fluid samples, see [0040]);
a part of the transparent area (body 7) contacts a part of the detection area (the body 7 is shown the touch the test strips of the test strip plate 25, see Fig. 3), or the detection area and the transparent area are arranged in a sealed space, thus to make a fluid in the sealed space not exchange with a fluid outside the sealed space (the test strips and cup body 7 are arranged in the sealed space created by a testing plate slot 36 and the base of the device, see Fig. 3 and [0041]), 
wherein the detection device comprises a chamber used for collecting the liquid sample (referred to as the liquid storage chamber 9, see Fig. 3 and [0043]) and a blocking element (referred to as the flow baffle 21, see Fig. 3 and [0042]), the blocking element is configured to reduce or block fluid exchange between the detection area (test strips of the test strip plate 25)  surrounding so that a liquid substance originating from the liquid sample cannot enter into an area between the detection area and the inner wall of the chamber before testing (the flow baffle 21 can block the liquid sample dropped through the hole 11 from entering into the splitter box 20, see Fig. 3 and [0019], where the splitter box is shown to be the area between the test strip plate 25 and the liquid storage chamber 9).
However, Lv neither teaches or fairly suggest that the transparent area, or the cup body, is configured to have a test result on the detection area to be read through the transparent area. Further, Lv does not teach that the blocking element, or the flow baffle, is configured to reduce or block fluid exchange between the detection area, or the test strip plate, and an inner wall of the liquid collecting chamber. Lv also does not adequately teach or suggest that the flow baffle contributes to the avoidance of mist that could affect reading the result on the detection area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797